


Exhibit 10.1

SETTLEMENT AGREEMENT

This AGREEMENT, dated as of August 8, 2006 (the “Agreement”), is by and between
Quality Systems, Inc., a California corporation (the “Company”), and Ahmed
Hussein (“Hussein”).

Recitals

1.             Hussein is the beneficial owner of shares of common stock, par
value $0.01 per share, of the Company (the “Common Stock”).

2.             Hussein has indicated to the Company that he intends to nominate
three individuals to stand for election to the Company’s Board of Directors (the
“ Board”) at the Company’s 2006 Annual Meeting of Stockholders (the “2006 Annual
Meeting”) and to solicit proxies in support of their election.

3.             The lawsuit Ahmed Hussein vs Quality Systems, Inc. et. al, No.
G037122 (Cal. Ct. App.) (the “Pending Litigation”) is currently pending
involving the Company, certain of its directors and Hussein.

4.             The Company has determined that the interests of the Company and
its stockholders would best be served by, and Hussein has determined that his
interests would best be served by, (i) avoiding the substantial expense and
disruption that would be expected to result from a proxy contest and the Pending
Litigation, and (ii) nominating the Hussein Nominees and the Other Nominees
(each as defined herein) for election to the Board at the 2006 Annual Meeting
and the Company’s 2007 Annual Meeting of Stockholders (the “2007 Annual Meeting
” and together with the 2006 Annual Meeting, the “Annual Meetings”) as provided
herein.

5.             In consideration of the agreements of the Company set forth
herein, Hussein has agreed to, among other matters, refrain from submitting any
stockholder proposal or director nominations at the Annual Meetings and to vote
for the election of the Company Nominees (as defined herein) at the Annual
Meetings.

 

6.

The Board has approved this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

ARTICLE 1

 

DEFINITIONS

For purposes of this Agreement:

(a)           “Affiliate” has the meaning set forth in Rule 12b-2 promulgated by
the Securities and Exchange Commission (the “SEC”) under the Securities Exchange
Act of

 

--------------------------------------------------------------------------------




1934, as amended (the “Exchange Act”). The parties shall not be deemed to be
Affiliates of each other as a result of their execution of this Agreement.

(b)           The terms “beneficial owner” and “ beneficially own” have the same
meanings as set forth in Rule 13d-3 promulgated by the SEC under the Exchange
Act, except that a person shall also be deemed to be the beneficial owner of all
shares of Common Stock which such person has the right to acquire pursuant to
the exercise of any rights in connection with any securities or any agreement,
regardless of when such rights may be exercised and whether they are
conditional.

(c)           The terms “Board” and “Board of Directors” shall mean the Board of
Directors of the Company.

 

(d)

“Director” shall mean a member of the Board.

(e)           “Hussein Nominees” shall consist of Hussein, Ibrahim Fauzy and
Edwin Hoffman or, if during the Standstill Period any of these persons cease to
or are unable or unwilling to serve, any substitute selected by Hussein and
approved by the Nominating Committee of the Board of Directors.

(f)            “Other Nominees” shall consist of the nominees, other than the
Hussein Nominees, selected by the Board of Directors. The Other Nominees shall
initially be Sheldon Razin (“Razin”), Vincent Love, Steve Plochocki, Louis
Silverman, Patrick Cline and Russell Pflueger. If during the Standstill Period
any of these persons cease to or are unable or unwilling to serve, “Other
Nominees” shall include any substitute selected by the Board of Directors and
approved by the Nominating Committee of the Board of Directors

(g)            “Standstill Period” means the period from the date of this
Agreement through the conclusion of the 2007 annual meeting of stockholders of
the Company.

 

ARTICLE 2

 

REPRESENTATIONS

2.1           Authority; Binding Agreement.  The Company represents that this
Agreement has been duly authorized, executed and delivered by it, and is a valid
and binding obligation of the Company, enforceable against the Company in
accordance with its terms, subject in all cases to the fiduciary obligations of
the Directors. Each of the parties hereto represents and warrants that the
execution, delivery and performance of this Agreement by such party does not and
will not (i) violate or conflict with any law, rule, regulation, order, judgment
or decree applicable to such person or (ii) result in any breach or violation of
or constitute a default (or an event which with notice or lapse of time or both
could become a default) under or pursuant to, or result in the loss of a
material benefit under, or give any right of termination, amendment,
acceleration or cancellation of, any organizational document, agreement,
contract, commitment, understanding or arrangement to which such person is a
party.

 

2

 

--------------------------------------------------------------------------------




2.2           Governmental Approval. Each of the parties hereto represents and
warrants that no consent, approval, authorization, license or clearance of, or
filing or registration with, or notification to, any court, legislative,
executive or regulatory authority or agency is required in order to permit any
party to this Agreement to perform such party’s obligations under this
Agreement, except for such as have been obtained.

2.3           Bylaws and Certificate of Incorporation. The Company represents
and warrants to Hussein that the Bylaws of the Company have not been amended or
modified since February 27, 2006. True, accurate and complete copies of the
Bylaws and the Certificate of Incorporation of the Company have been delivered
or made available to Hussein.

ARTICLE 3

 

COVENANTS

 

3.1

Directors.

(a)           The Company agrees to cause the 2006 Annual Meeting to occur no
later than September 30, 2006. The Company shall (i) cause the Board and all
applicable committees of the Board to nominate and recommend that the Company’s
stockholders vote for the election to the Board of each of the Hussein Nominees
and the Other Nominees (collectively, the “Company Nominees”) at the 2006 Annual
Meeting and, subject to its fiduciary duties, at the 2007 Annual Meeting, (ii)
include this recommendation in its proxy materials, (iii) cause the proxy used
to solicit authority to vote for the Company Nominees, (iv) use commercially
reasonable efforts to solicit proxies in favor of these nominees’ election and
(v) cause the Board to take all necessary action so that effective as of the
election of Directors at the 2006 Annual Meeting the size of the Board shall be
fixed at nine members. The Nominating Committee has approved the nomination of
the Company Nominees in connection with the 2006 Annual Meeting.

(b)           The following actions shall be taken by the Board of Directors
following the 2006 and 2007 Annual Meetings, subject to the fiduciary duties of
the Board: (i) Razin to continue as the Chairman of the Board of Directors (the
Board will not have a lead director or Co-Chairman), (ii) Ibrahim Fauzy, Steve
Plochocki (Chairman), Edwin Hoffman and Russell Pflueger named to the Board’s
Compensation Committee, (iii) Hussein (Chairman), Razin, Vincent Love and
Russell Pflueger named to the Board’s Transaction Committee, and (iv) Hussein,
Razin (Chairman), Ibrahim Fauzy and Russell Pflueger named to the Nominating
Committee. The Board of Directors will appoint to the Audit Committee those
Directors whom the Board determines to be most appropriate for service on that
Committee, taking into account, among other things, the background and
experience of the Directors and applicable regulatory requirements

(c)           The Board shall adopt resolutions providing that in the event of a
deadlock or other failure or inability to act, the responsibilities of the
Compensation Committee will be escalated to the independent Directors (within
the meaning of applicable Nasdaq rules) acting as a committee, and the
responsibilities of the Transactions and Nominating Committees will be escalated
to the Board.

 

3

 

--------------------------------------------------------------------------------




3.2           Voting. Hussein agrees that he shall cause all shares of Common
Stock beneficially owned by him, and his Affiliates, as of the record dates for
the Annual Meetings, to be present for quorum purposes and to be voted in favor
of the Company Nominees for election at the Annual Meetings, with such votes to
be cumulated in the manner directed by the Nominating Committee consistent with
the terms of this Agreement. The Board shall, subject to its fiduciary duties,
take all actions necessary and appropriate to oppose any action or threatened
action to remove any Company Nominee (or any replacement Director elected in
accordance with Section 3.1(a)) other than for gross negligence or willful
misconduct from the Board of Directors (whether by consent solicitation or
otherwise) prior to the expiration of the Standstill Period.

3.3           Board Proceedings and Counsel. After the 2006 Annual Meeting and
during the Standstill Period, the Board shall appoint as its counsel an
independent, national law firm with an office in Orange County, California that
is approved by the Nominating Committee. The responsible partner from that firm,
who shall also be based in Orange County, shall be responsible for preparing
Board minutes. Nothing in this section shall limit the Company’s ability to seek
legal advice or representation from any attorney or law firm, including
attorneys or law firms that it has retained in the past.

3.4           Actions by Hussein. Except as contemplated in this Agreement,
Hussein shall terminate, effective immediately, any efforts to cause any
nominees to be elected to the Board of Directors through a proxy solicitation or
a consent solicitation and agrees that during the Standstill Period, neither he
nor any of his Affiliates shall, unless otherwise approved in advance in writing
(or by resolution at a meeting) by a majority of the members of the Board then
in office, directly or indirectly:

(a)           Form, join in or in any other way participate in a “partnership,
limited partnership, syndicate or other group” within the meaning of Section
13(d)(3) of the Exchange Act with respect to the Common Stock or deposit any
shares of Common Stock in a voting trust or similar arrangement or subject any
shares of Common Stock to any voting agreement or pooling arrangement, other
than or pursuant to this Agreement;

(b)           Solicit proxies or written consents of stockholders, or otherwise
conduct any nonbinding referendum with respect to Common Stock, or make, or in
any way participate in, any “solicitation” of any “proxy” to vote any shares of
Common Stock with respect to any matter in opposition to any recommendation of
the Board, or become a “participant” in any contested solicitation for the
election of Directors with respect to the Company (as such terms are defined or
used under the Exchange Act);

(c)           Except in his capacity as a Director of the Company, solicit, seek
to effect, or negotiate with any person with respect to, or propose to enter
into or otherwise make any public announcement or proposal whatsoever with
respect to (i) a merger, consolidation, business combination, share exchange,
restructuring, recapitalization or acquisition involving the Company or any
similar transaction involving a material portion of the assets of the Company,
(ii) the sale, lease, exchange, pledge, mortgage or transfer (including through
any arrangement having substantially the same economic effect as a sale of
assets) of all or a material portion of the assets of the Company and its
subsidiaries, taken as a

 

4

 

--------------------------------------------------------------------------------




whole, (iii) the purchase of 25% or more of the outstanding equity securities of
the Company, whether by tender offer, exchange offer or otherwise, (iv) the
liquidation or dissolution of the Company, or (v) the issuance by the Company of
any equity securities as consideration for the assets or securities of another
Person;

(d)           Except in his capacity as a Director of the Company, submit any
stockholder proposal (pursuant to Rule 14a-8 or otherwise), or any notice of
nomination or other business under the Company’s Bylaws, or nominate or oppose
Directors for election, at the Annual Meetings or otherwise during the
Standstill Period; or

(e)           Otherwise take, or solicit, cause or encourage others to take, any
action inconsistent with any of the foregoing.

3.5           Settlement of Pending Litigation. Within five business days after
the date of this Agreement, each of the parties shall take all measures
reasonably necessary to dismiss the Pending Litigation, as against the Company
and its Directors, in each case with prejudice and without costs or fees.

3.6           Non-Disparagement; Releases; No Litigation.  In consideration of
the settlement of their disputes and the other promises contained herein, the
Parties further agree as follows:

(a)           During the Standstill Period, Hussein agrees that Hussein and his
Affiliates (each, a “ Hussein Party”) shall not directly or indirectly,
individually or in concert with others, engage in any conduct or make, or cause
to be made, any statement, observation or opinion, or communicate any
information (whether oral or written) that is calculated to or is likely to have
the effect of in any way (i) undermining, defaming or otherwise in any way
reflecting adversely or detrimentally upon the Company, any of Company’s current
and former directors, current and former executive officers, representatives, or
any Affiliates of any of the foregoing persons (each, a “Company Party” and
collectively, the “Company Parties”), (ii) accusing or implying that the Company
or any Company Party engaged in any wrongful, unlawful or improper conduct or
(iii) asserting, implying or suggesting that any Majority Nominee other than
Louis Silverman and Patrick Cline is not an independent Director. In particular,
Hussein acknowledges that on October 28, 2004 the Board of Directors resolved
that Razin is an independent Director and that Mr. Hussein voted against such
resolution. The foregoing shall not apply to (i) non-public oral statements made
by Hussein or any Hussein Party directly to the Company or any Company Party, or
to (ii) statements made to any governmental or regulatory authority that Hussein
reasonably determines, based upon the advice of his counsel, are required to be
made in order to avoid a breach of his fiduciary duties as a director and as to
which Hussein has provided the Company with prior written notice.

(b)           During the Standstill Period, the Company agrees that the Company
and the Company Parties shall not directly or indirectly, individually or in
concert with others, engage in any conduct or make, or cause to be made, any
statement, observation or opinion, or communicate any information (whether oral
or written) that is calculated to or is likely to have the effect of in any way
(i) undermining, defaming or otherwise in any way reflecting adversely or
detrimentally upon Hussein or any Hussein Party, (ii) accusing or implying that
Hussein or any Hussein Party engaged in any wrongful, unlawful or improper

 

5

 

--------------------------------------------------------------------------------




conduct or (iii) asserting, implying or suggesting that any Hussein Nominee is
not an independent Director. The foregoing shall not apply to (i) non-public
oral statements made by the Company or any Company Party directly to the Company
or another Company Party or to Hussein or any Hussein Party or to (ii)
statements made to any governmental or regulatory authority that the Company
reasonably determines, based upon the advice of its counsel, are required to be
made in order to discharge the Company’s responsibilities as a public company
and as to which the Company has provided Hussein with prior written notice.

(c)           Hussein hereby irrevocably and unconditionally releases, acquits,
and fully and forever discharges the Company, each Company Party, and the
Company’s employees, agents, attorneys and other representatives, to the maximum
extent permitted by applicable law, from and with respect to any and all
disputes, complaints, claims, counterclaims, actions, causes of action,
liabilities, suits or damages, whether at law or in equity, statutory or
otherwise, whether known or unknown, asserted or unasserted, of every kind and
nature whatsoever, (i) that arise from or relate to the election of directors at
the 2005 Annual Meeting of Stockholders (including but not limited to the
solicitation of proxies, the tabulation of votes, and the certification of
results); (ii) that arise from, relate to, or were asserted in the complaint
filed by Hussein in the Pending Litigation; or (iii) that arise from or relate
the commencement or prosecution by Hussein of the Pending Litigation (the
matters in (i) through (iii) being the “Released Matters”).

(d)           The Company hereby irrevocably and unconditionally releases,
acquits, and fully and forever discharges Hussein and his employees, agents,
attorneys and other representatives, to the maximum extent permitted by
applicable law, from and with respect to any and all disputes, complaints,
claims, counterclaims, actions, causes of action, liabilities, suits or damages,
whether at law or in equity, statutory or otherwise, whether known or unknown,
asserted or unasserted, of every kind and nature whatsoever, that arise from or
relate to the Released Matters, and will indemnify and hold Hussein harmless
with respect to any and all claims, counterclaims, actions, causes of action,
liabilities, suits or damages, whether at law or in equity, statutory or
otherwise, asserted by an individual Director that arise from or relate to the
Released Matters, provided that Hussein provides prompt written notice to the
Company of any such claim or suit.

(e)           No release contained herein shall extend to any claims against
Georgeson Shareholders Communications, Inc., Georgeson LLP or any of their
agents or affiliates.

3.7           Publicity. Promptly after the execution of this Agreement, the
Company shall issue a press release in the form attached hereto as Exhibit I.
None of the parties hereto will make any public statements inconsistent with, or
are otherwise contrary to, the statements in the press release.

 

6

 

--------------------------------------------------------------------------------




ARTICLE 4

 

OTHER PROVISIONS

 

4.1

Remedies.

(a)           Each party hereto hereby acknowledges and agrees, on behalf of
itself and its Affiliates, that irreparable harm would occur in the event any of
the provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that the
parties shall be entitled to specific relief hereunder, including, without
limitation, an injunction or injunctions to prevent and enjoin breaches of the
provisions of this Agreement and to enforce specifically the terms and
provisions hereof in any state or federal court in the State of California, in
addition to any other remedy to which they may be entitled at law or in equity.
Any requirements for the securing or posting of any bond with such remedy are
hereby waived.

(b)           Each party hereto agrees, on behalf of itself and its Affiliates,
that any actions, suits or proceedings arising out of or relating to this
Agreement or the transactions contemplated hereby shall be brought solely and
exclusively in the courts of Orange County, California and/or the courts of the
United States of America located in the Central District of California (and the
parties agree not to commence any action, suit or proceeding relating thereto
except in such courts), and further agrees that service of any process, summons,
notice or document by U.S. registered mail to the respective addresses set forth
in Section 4.3 shall be effective service of process for any such action, suit
or proceeding brought against any party in any such court. Each party, on behalf
of itself and its Affiliates, irrevocably and unconditionally waives any
objection to the laying of venue of any action, suit or proceeding arising out
of this Agreement or the transactions contemplated hereby, in such courts, and
hereby further irrevocably and unconditionally waives and agrees not to plead or
claim in any such court that any such action, suit or proceeding brought in any
such court has been brought in any inconvenient forum. Any judgment rendered by
such a court may be enforced in any other jurisdiction in the United States.

(c)           Nothing in this Article 4 shall prevent any of the parties hereto
from enforcing its rights under this Agreement or shall impose any limitation on
any of the parties or their respective past, present or future general partners,
Directors, officers, or employees in defending any claim, action, cause of
action, suit, administrative action or proceeding of any kind, including,
without limitation, any federal, state or other governmental proceeding of any
kind, against any of them. The rights and remedies provided in this Agreement
are cumulative and do not exclude any rights or remedies provided by law.

4.2           Entire Agreement. This Agreement contains the entire understanding
of the parties with respect to the subject matter hereof. The parties hereto may
not amend or modify this Agreement except in such manner as may be agreed upon
by a written instrument executed by all of the parties hereto. No failure or
delay by any party in exercising any right, power or privilege hereunder shall
operate as a waiver thereof nor shall any single or partial exercise thereof
preclude any other or further exercise thereof or the exercise of any right,
power or privilege. If any provision of this Agreement is held by a court of
competent jurisdiction to be unenforceable, the remaining provisions shall
remain in full force and effect. It is declared to be the intention of the
parties that they would have executed the remaining provisions without including
any that may be declared unenforceable.

4.3           Notices. All notices, consents, requests, instructions, approvals
and other communications provided for herein and all legal process in regard
hereto shall be in writing and

 

7

 

--------------------------------------------------------------------------------




shall be deemed validly given, made or served, if (a) given by telecopy, when
such telecopy is transmitted to the telecopy number set forth below and the
appropriate confirmation is received or (b) if given by any other means, when
actually received during normal business hours at the address specified in this
subsection:

 

If to the Company:

Quality Systems, Inc.

 

18191 Von Karman Avenue

 

Irvine, California 92603

 

Attention: Chief Executive Officer

 

Fax: 949-255-2605

 

 

If to Hussein

Ahmed Hussein

 

630 Fifth Avenue, Suite 2258

 

New York, NY 10111

 

Fax: 212-332-2599

 

4.4           Severability. If any terms, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid, void
or unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated. It is hereby stipulated and
declared to be the intention of the parties that the parties would have executed
the remaining terms, provisions, covenants and restrictions without including
any of such which may be hereafter declared invalid, void or unenforceable. In
addition, the parties agree to use their best efforts to agree upon and
substitute a valid and enforceable term, provision, covenant or restriction for
any of such that is held invalid, void or enforceable by a court of competent
jurisdiction.

4.5           Expenses. All costs and expenses incurred in connection with this
Agreement shall be paid by the party incurring such cost or expense.

4.6           Term. This Agreement shall remain in full force and effect from
the date hereof until the expiration of the Standstill Period.

4.7           Governing Law. This Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of California, without
regard to any conflict of laws provisions thereof.

4.8           Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns; provided, however, that no party may delegate or otherwise transfer any
of its obligations under this Agreement without the prior written consent of the
other parties hereto.

4.9           Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

8

 

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement, or
caused the same to be executed by its duly authorized representative as of the
date first above written.

 

QUALITY SYSTEMS, INC.

 

 

 

By:

/s/ Lou Silverman

 

Name: Lou Silverman

 

Title: Chief Executive Officer

 

                                          
                                                     

 

 

/s/ Ahmed Hussein

 

Ahmed Hussein

 

 

--------------------------------------------------------------------------------




Exhibit I

 

 

 